FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                       -




                                           ;•••




6/4/2015                                   \£2^L ?K§           COANo. 12-14-00206-CR
LUSK, CHARLES EDWARD Tr. Ct. No. 241-0126-14                           PD-0688-15
The appellant's pro se petition for discretionary review has this day been received
and filed.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK                                                 3
                                                                            o                        y    m |
                                                                                        —




                              CATHY LUSK                                    5r                       o 5

                              1517 W. FRONT, ROOM 354                           c           ^4s^-^   a. °'
                                                                                                     ~  O
                                                                                                     K* C
                                                                                        _^-—;        |> 33
                              TYLER, TX 75701                                                        M    —1

                                                                                Ns« .        -*-     i"   TI
                              * DELIVERED VIA E-MAIL *                                       en       -< >
                                                                            ~3v.
                                                                            m       C                1~ rri
                                                                            33      N xT              n   >"
                                                                           \/N              ^>     !" •
                                                                                X ^^^                     W'